DETAILED ACTION
Response to Amendment
The amendment filed on 3/24/2022 has been entered into the prosecution for the application. Currently claims 1-17 are pending examination.
The 112(b) rejection to claims 1-10 are withdrawn due to the amendments to the claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Murphy on 4/1/2022.

The application has been amended as follows: 
1. (Currently Amended) A system for generating ozonated water comprising, 
an ozone generating cell having an anode and a cathode separated by a polymer membrane, the anode and cathode each have an array of holes to allow water to flow over the membrane;
a housing having a cathode housing portion and an anode housing portion separated by the membrane, the cathode housing portion enclosing the cathode and configured to allow water to flow across the cathode, and the anode housing portion enclosing the anode and configured to allow water to flow across the anode, the anode housing portion configured at least a portion of the water flow 
a hydrogen water reservoir for receiving water from the cathode; 
an ozone water reservoir for receiving generated ozonated water flow from the anode; 
control circuitry to control the ozone generating cell utilizing the spectrophotometer signal in a closed loop to provide a selected ozone concentration in the ozonated water flow from the anode; 
a pump system under control of the control circuitry for pumping water through the cathode and anode, and for pumping at least a portion of the ozonated water from the anode through the spectrophotometer to the ozone water reservoir; and 
output port coupled to the ozone water reservoir to allow ozonated water to flow out of the system 3for external use.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the incorporation that at least a portion of the ozonated water flows through the spectrophotometer overcomes the closest prior art of record.
JP 2008-189969 of Nishimura teaches an ozone detected within the housing of an electrolytic cell, however, it is not obvious in view of the prior art to replace it with a spectrophotometer (quartz) cell. Other pertinent art is that used in the rejection dated 1/6/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759